Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 23 October 2020.
Claim Objections
Claim 41, and 53 objected to because of the following informalities:  The independent claims each recite ‘wherein the main controller and the second distributed controller are configured to perform reads from and writes to the second memory device via a second communication path comprising the second bus and the fourth bus.’ It appears the limitation is intended to recite ‘first distributed controller’ because the claims previously recite the first distributed controller is configured to perform reads and writes to the second memory device.  Appropriate correction is required.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 40-42,44,46,48,50,52-54,56,58,60,62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fillingim (US PG PUB No. 2011/0060927).
As per claim 40, a solid-state storage drive comprising:
a main controller (see FIG 2: 228) configured to receive read and write commands from a host device (see FIG 2: 254 and [0059]); 
a first bus and a second bus (see FIG 2: 206/104n and [0100]: “set of busses” and also see FIG 3: 206[Wingdings font/0xE0]340) coupled to the main controller (see FIG 2: 224);
[The first bus is taken as the connection between as the dotted connection between the local bus and the control and status registers.
Fillingim alternately discloses a star configuration for the local bus (see Fillingim [0100])]
a first distributed controller (see FIG 2: 104a) coupled to the main controller and the first bus (see FIG 3: 206[Wingdings font/0xE0]340), wherein the main controller is configured to control access to the first distributed controller via the first bus (see [0079]); 
a third bus and a fourth bus coupled to the first distributed controller (see FIG 2: 210a and [0085]: “one or more independent I/O buses”);
[The bus to each memory is taken as a third and fourth bus respectively.]  
a first memory device coupled to the first distributed controller and the third bus (see e.g., FIG 2: 110a/216a);
a second memory device coupled to the first distributed controller and the fourth bus (see e.g., FIG 2: 110a/218a);
 wherein the first distributed controller is configured to control access to the first and second memory devices via the respective third and fourth busses such that the first distributed controller is enabled to perform reads from and writes to the first and second memory devices in parallel simultaneously via the respective third and fourth busses (see [0089]);
a second distributed controller (see FIG 2: 104n) coupled to the main controller and the second bus (see FIG 3: 206[Wingdings font/0xE0]340), wherein the main controller is configured to control access to the second distributed controller via the second bus [0079]); 
a fifth bus coupled to the second distributed controller (see FIG 2: 210n and [0085]: “one or more independent I/O buses”); and
a third memory device coupled to the second distributed controller and the fifth bus (see FIG 2: 110n/216a), 
wherein the second distributed controller is configured to control access to the third memory device via the fifth bus (see FIG 2: 210n and [0083]);
wherein the main controller and the first and second distributed controllers of the solid-state drive are configured such that the solid-state drive is enabled to perform reads from and writes to the first, second, and third memory devices in parallel simultaneously via the first, second, third, fourth, and fifth busses (see [0104]).
[The system is enabled to perform reads and writes to the first, second, and third memory devices in as far as the first, second, and third memory devices are accessed independently (see [0081]).] 
wherein the main controller and the first distributed controller are configured to perform reads from and writes to the first memory device via a first communication path comprising the first bus and the third bus (see FIG 2: 224[Wingdings font/0xE0]206[Wingdings font/0xE0]104a[Wingdings font/0xE0]210a[Wingdings font/0xE0]216a)
wherein the main controller and the second distributed controller are configured to perform reads from and writes to the second memory device via a second communication path comprising the second bus and the fourth bus (see FIG 2: 224[Wingdings font/0xE0]206[Wingdings font/0xE0]104a[Wingdings font/0xE0]210a[Wingdings font/0xE0]218a)
wherein the main controller and the second distributed controller are configured to perform reads from and writes to the third memory device via a third communication path comprising the second bus and the fifth bus  (see FIG 2: 224[Wingdings font/0xE0]206[Wingdings font/0xE0]104n[Wingdings font/0xE0]210n[Wingdings font/0xE0]216a): and
 wherein the first, second, and third communication paths are different (see FIG 2: 110a/216a, 110a/218a, 110n/216a).
[The paths are different in as far as the storage target are different.] 
As per claim 41, the solid-state storage drive of claim 40, wherein the main controller is
configured to:
receive a command from the host to store a data packet; partition the data packet into a plurality of portions; and simultaneously send the plurality of portions to the first and second distributed controller for storage in the first, second, and third memory devices such that the plurality of portions are interleaved across the first, second, and third memory devices (see [0104]: “so that a portion of the object is stored on each of the attached data storage devices”).
As per claim 42, the solid-state storage drive of claim 40, further comprising 
a first plurality of memory devices coupled to the first distributed controller and the third bus  (see [0082]: A solid-state storage element (e.g. SSS 0.0216a) is typically configured as a chip (a package of one or more dies) or a die on a circuit board)”);
wherein the first plurality of memory devices comprises the first memory device (see [0082]), 
wherein the first distributed controller is configured to control access to the first plurality of memory devices via the third bus, wherein the third bus comprises multiple distinct channels, and wherein the first distributed controller is configured to communicate with each memory die in the first plurality of memory devices independently and in parallel via the multiple distinct channels of the third bus (see FIG 2: 214a,214b and [0087]).
As per claim 44, the solid-state storage drive of claim 42, 
further comprising a second plurality of memory devices coupled to the first distributed controller and the fourth bus (see [0082]: A solid-state storage element 
wherein the second plurality of memory devices comprises the second memory device (see [0082]), 
wherein the first distributed controller is configured to control access to the second plurality of memory devices via the fourth bus, wherein the fourth bus comprises multiple distinct channels, and wherein the first distributed controller is configured to communicate with each of memory die in the first and second pluralities of memory devices independently and in parallel via the multiple distinct channels of the third and fourth busses (see FIG 2: 214a,214b and [0087]).
	As per claim 46, the solid-state storage drive of claim 40, 
wherein the first memory device comprises a first plurality of memory dies (see [0082]), wherein the third bus comprises multiple distinct channels, and wherein the first distributed controller is configured to communicate with each of the memory dies in the first plurality of memory dies independently and in parallel via the multiple distinct channels of the third bus (see [0104]). 
As per claim 48, the solid-state storage drive of claim 46, 
wherein the second memory device comprises a second plurality of memory dies (see [0082]: A solid-state storage element (e.g. SSS 0.0216a) is typically configured as a chip (a package of one or more dies) or a die on a circuit board)”),
wherein the fourth bus comprises multiple distinct channels, and wherein the first distributed controller is configured to communicate with each of the memory dies in the first and second pluralities of memory dies independently and in parallel via the multiple distinct channels of the third and fourth busses (see FIG 2: 214a,214b and [0087]).
As per claim 50, the solid-state storage drive of claim 40, 
wherein the first memory device comprises a plurality of memory dies (see [0082]: A solid-state storage element (e.g. SSS 0.0216a) is typically configured as a chip (a package of one or more dies) or a die on a circuit board)”),
wherein each memory die of the plurality of memory dies comprises read and write circuitry configured to read data from and write data to storage elements within the respective memory die independent of other read and write operations at other memory dies in the plurality of memory die (see [0082]: “independently”) 
As per claim 52, the solid-state storage drive of claim 40, wherein the main controller is configured to: 
receive a command from the host to store a data packet (see [0059]);  
partition the data packet into a plurality of portions, wherein the plurality of portions comprises a first portion and a second portion; and simultaneously send in parallel (see [0104]: “the master controller 224 may divide an object to be written to the data storage devices (e.g. solid-state storage media 110a-n) so that a portion of the object is stored on each of the attached data storage devices.”)
the first portion to the first distributed controller via the first bus for storage in the first and second memory devices (see [0092]); and
the second portion to the second distributed controller via the second bus for storage in the third memory device (see [0092]);
wherein the first distributed controller is configured to:
receive the first portion from the main controller; and write the first portion across the first and second memory devices via the third and fourth busses, respectively (see [0079]);
wherein the second distributed controller is configured to:
receive the second portion from the main controller; and write the second portion to the third memory device via the fifth bus  (see [0079]); and
wherein the data packet is interleaved across the first, second, and third memory devices (see [0104]).
As per claim 53, a method of managing data in a solid-state storage drive, the method comprising:
receiving, at a main controller of the solid-state storage drive, a write command from a host device to store a data packet (see [0059]), 
wherein the solid-state storage drive comprises: 
the main controller (see FIG 2: 228) configured to receive read and write commands from the host device (see [0059]); 
a first bus and a second bus coupled to the main controller (see FIG 2: 206 and [0100]: “set of busses”); 
[Fillingim alternately discloses a star configuration for the local bus (see Fillingim [0100])]
a first distributed controller (see FIG 2: 104a) coupled to the main controller and the first bus, wherein the main controller is configured to control access to the first distributed controller via the first bus (see [0079]);
a third bus and a fourth bus coupled to the first distributed controller (see FIG 2: 210a and [0085]: “one or more independent I/O buses”);
a first memory device coupled to the first distributed controller and the third bus (see FIG 2: 110a/216a); 
a second memory device coupled to the first distributed controller and the fourth bus (see FIG 2: 110a/218a); 
wherein the first distributed controller is configured to control access to the first and second memory devices via the respective third and fourth busses such that the first distributed controller is enabled to perform reads from and writes to the first and 
a second distributed controller (see FIG 2: 104n) coupled to the main controller and the second bus (see FIG 2: 206/104a and [0100]: “set of busses”), wherein the main controller is configured to control access to the second distributed controller via the second bus (see [0079]);
a fifth bus coupled to the second distributed controller (see FIG 2: 104n and [0085]: “one or more independent I/O buses”); and
a third memory device coupled to the second distributed controller and the fifth bus (see FIG 2: 110n/216a), wherein the second distributed controller is configured to control access to the third memory device via the fifth bus (see [0079]);
wherein the main controller and the first and second distributed controllers of the solid-state drive are configured such that the solid-state drive is enabled to perform reads from and writes to the first, second, and third memory devices in parallel simultaneously via the first, second, third, fourth, and fifth busses (see [0104]);
[The system is enabled to perform reads and writes to the first, second, and third memory devices in as far as the first, second, and third memory devices are accessed independently (see [0081]).]
wherein the main controller and the first distributed controller are configured to perform reads from and writes to the first memory device via a first communication path comprising the first bus and the third bus (see FIG 2: 224[Wingdings font/0xE0]206[Wingdings font/0xE0]104a[Wingdings font/0xE0]210a[Wingdings font/0xE0]216a)
wherein the main controller and the second distributed controller are configured to perform reads from and writes to the second memory device via a second communication path comprising the second bus and the fourth bus (see FIG 2: 224[Wingdings font/0xE0]206[Wingdings font/0xE0]104a[Wingdings font/0xE0]210a[Wingdings font/0xE0]218a)
wherein the main controller and the second distributed controller are configured to perform reads from and writes to the third memory device via a third communication path comprising the second bus and the fifth bus  (see FIG 2: 224[Wingdings font/0xE0]206[Wingdings font/0xE0]104n[Wingdings font/0xE0]210n[Wingdings font/0xE0]216a): and
 wherein the first, second, and third communication paths are different (see FIG 2: 110a/216a, 110a/218a, 110n/216a).
[The paths are different in as far as the storage target are different.]  
partitioning, by the main controller, the data packet into a plurality of portions, the plurality of portions comprises a first portion and a second portion (see [0104]: “the master controller 224 may divide an object to be written to the data storage devices (e.g. solid-state storage media 110a-n) so that a portion of the object is stored on each of the attached data storage devices.”);
simultaneously sending in parallel, by the main controller:
the first portion to the first distributed controller via the first bus for storage in the first and second memory devices; and the second portion to the second distributed controller via the second bus for storage in the third memory device (see [0104]);
receiving, by the first distributed controller, the first portion from the main controller; writing, by the first distributed controller, the first portion across the first and second memory devices simultaneously via the third and fourth busses, respectively (see [0081]);
receiving, by the second distributed controller, the second portion from the main controller; and writing, by the second distributed controller, the second portion to the third memory device via the fifth bus (see [0081]);
wherein the data packet is interleaved across the first, second, and third memory devices (see [0104]).

As per claim 54, the method of claim 53, 
wherein the solid-state storage drive further comprises a first plurality of memory devices coupled to the first distributed controller and the third bus (see [0082]: A solid-state storage element (e.g. SSS 0.0216a) is typically configured as a chip (a package of one or more dies) or a die on a circuit board)”);
wherein the first plurality of memory devices comprises the first memory device (see [0082]), 
wherein the first distributed controller is configured to control access to the first plurality of memory devices via the third bus, wherein the third bus comprises multiple distinct channels, and wherein the first distributed controller is configured to communicate with each memory die in the first plurality of memory devices independently and in parallel via the multiple distinct channels of the third bus (see FIG 2: 214a,214b and [0087]).
Asp per claim 56, the method of claim 54, 
wherein the solid-state storage drive further comprises a second plurality of memory devices coupled to the first distributed controller and the fourth bus (see [0082]: A solid-state storage element (e.g. SSS 0.0216a) is typically configured as a chip (a package of one or more dies) or a die on a circuit board)”);
wherein the second plurality of memory devices comprises the second memory device (see [0082]), 
wherein the first distributed controller is configured to control access to the second plurality of memory devices via the fourth bus, wherein the fourth bus comprises multiple distinct channels, and wherein the first distributed controller is configured to communicate with each memory die in the first and second pluralities of memory 
As per claim 58, the method of claim 53,
 wherein the first memory device comprises a first plurality of memory dies (see [0082]: A solid-state storage element (e.g. SSS 0.0216a) is typically configured as a chip (a package of one or more dies) or a die on a circuit board)”),
wherein the third bus comprises multiple distinct channels, and wherein the first distributed controller is configured to communicate with each of the memory dies in the first plurality of memory dies independently and in parallel via the multiple distinct channels of the third bus (see FIG 2: 214a,214b and [0087]).
As per claim 60, the method of claim 58, 
wherein the second memory device comprises a second plurality of memory dies (see [0082]: A solid-state storage element (e.g. SSS 0.0216a) is typically configured as a chip (a package of one or more dies) or a die on a circuit board)”),
wherein the fourth bus comprises multiple distinct channels, and wherein the first distributed controller is configured to communicate with each of the memory dies in the first and second pluralities of memory dies independently and in parallel via the multiple distinct channels of the third and fourth busses (see FIG 2: 214a,214b and [0087]).
As per claim 62, the method of claim 53,
wherein the first memory device comprises a plurality of memory dies (see [0082]: A solid-state storage element (e.g. SSS 0.0216a) is typically configured as a chip (a package of one or more dies) or a die on a circuit board)”)
wherein each memory die of the plurality of memory dies comprises read and write circuitry configured to read data from and write data to storage elements within the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 40,53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartley (US PG PUB No. 2009/0006760) in view of Olbrich (US PG PUB No. 2009/0168525)
 As per claim 40/53, a solid-state storage drive comprising:
a main controller (see Bartley FIG 4: 401) configured to receive read and write commands from a host device (see Bartley FIG 1: 103 and [0047]); 
a first bus (see Bartley FIG 4: 405a) and a second bus (see Bartley FIG 4: 405c) coupled to the main controller (see Bartley FIG 4: 401);
a first distributed controller (see Bartley FIG 4: 402A) coupled to the main controller and the first bus (see Bartley FIG 4: 405A), wherein the main controller is configured to control access to the first distributed controller via the first bus (see Bartley [0061]); 
a third bus (see Bartley FIG 5: 502A) and a fourth bus (see Bartley FIG 5: 502B) coupled to the first distributed controller (see Bartley FIG 5: 402);
a first memory device (see e.g., Bartley FIG 4: 403A) coupled to the first distributed controller and the third bus (see Bartley FIG 5: 501A);

a second memory device (see e.g., Bartley FIG 4: 403A) coupled to the first distributed controller and the fourth bus (see Bartley FIG 5: 501B);
[Figure 5 illustrates in greater detail the connection between the hub and the memory device within the cluster.] 
 wherein the first distributed controller is configured to control access to the first and second memory devices via the respective third and fourth busses such that the first distributed controller is enabled to perform reads from and writes to the first and second memory devices in parallel simultaneously via the respective third and fourth busses (see Bartley [0104]);
a second distributed controller (see Bartley FIG 4: 402C) coupled to the main controller and the second bus (see Bartley FIG 4: 405C), wherein the main controller is configured to control access to the second distributed controller via the second bus (see Bartley [0061]); 
a fifth bus coupled to the second distributed controller (see Bartley FIG 5: 501A); and 
a third memory device (see e.g., Bartley FIG 4: 403I) coupled to the second distributed controller and the fifth bus (see Bartley FIG 5: 501A), 
wherein the second distributed controller is configured to control access to the third memory device via the fifth bus (see Bartley [0104]);
wherein the main controller and the first distributed controller are configured to perform reads from and writes to the first memory device via a first communication path comprising the first bus and the third bus (see FIG Bartley 4: 405A, FIG 5: 405[Wingdings font/0xE0]502A)
wherein the main controller and the second distributed controller are configured to perform reads from and writes to the second memory device via a second 
wherein the main controller and the second distributed controller are configured to perform reads from and writes to the third memory device via a third communication path comprising the second bus and the fifth bus (see Bartley FIG 4: 405C, FIG 5: 405[Wingdings font/0xE0]502A): and
wherein the first, second, and third communication paths are different (see Bartley FIG 4, 402A, 402C and [0061]).
However, Bartley does not expressly disclose but in the same field of endeavor Olbrich discloses 
wherein the main controller (see Olbrich FIG 3: 311) and the first and second distributed controllers (see Olbrich FIG 3: 307, 309) of the solid-state drive are configured such that the solid-state drive is enabled to perform reads from and writes to the first, second, and third memory devices in parallel simultaneously via the first, second, third, fourth, and fifth busses (see Olbrich [0012], [0013]).
It would have been obvious to modify Bartley to further utilize multiple parallel pipelines to perform read from and writes to the first, second, and third memory devices.
The suggestion/motivation for doing so would have been for the benefit of improving write performance (see Olbrich [0013]).
Therefore it would have been obvious to modify Barltey to further implement muliptle parallel pipelines for writing to the first, second, and third memory devices for the benefit of improving write performance to arrive at the invention as specified in the claims.  
Claim 43, 45, 47, 49,51,55,57,59, 61, 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fillingim (US PG PUB No. 2011/0060927) in view of Asnaashari (US PG PUB No. 2014/0143481)
As per claim 43, the solid-state storage drive of claim 42, 

wherein the first plurality of memory devices comprises more than one non-volatile memory technology selected from the group consisting of: 2D flash memory, 3D flash memory, resistive random access memory, and magnetoresistive random-access memory (see Asnaashari FIG 1: 18 and [0030])
 It would have been obvious to modify Fillingim to incorporate a hybrid storage system comprising combination of memory technologies disclosed therein.
The suggestion/motivation for doing so would have been for the benefit of optimizing data storage operation (see Asnaashari [0048])
Therefore it would have been obvious to modify Sinclair to implement a combination of memory technologies including flash, ReRAM, and MRAM for the benefit of optimizing data storage operation to arrive at the invention as specified in the claims.
As per claim 45, the solid-state storage drive of claim 44, 
However, Fillingim does not expressly disclose but in the same field of endeavor
wherein the first memory device is of a first non-volatile memory technology and the second memory device is of a second nonvolatile memory technology different than the first non-volatile memory technology, and wherein the first and second non-volatile memory technologies are selected from the group consisting of: 2D flash memory, 3D flash memory, resistive random access memory, and magnetoresistive random-access memory (see Asnaashari FIG 1: 18 and [0030]).
 It would have been obvious to modify Fillingim to incorporate a hybrid storage system comprising combination of memory technologies disclosed therein.
The suggestion/motivation for doing so would have been for the benefit of optimizing data storage operation (see Asnaashari [0048])

As per claim 47, the solid-state storage drive of claim 46, 
However, Fillingim does not expressly disclose but in the same field of endeavor
wherein the first memory device comprises more than one non-volatile memory technology selected from the group consisting of: 2D flash memory, 3D flash memory, resistive random access memory, and magnetoresistive random-access memory (see Asnaashari FIG 1: 18 and [0030]).
 It would have been obvious to modify Fillingim to incorporate a hybrid storage system comprising combination of memory technologies disclosed therein.
The suggestion/motivation for doing so would have been for the benefit of optimizing data storage operation (see Asnaashari [0048])
Therefore it would have been obvious to modify Sinclair to implement a combination of memory technologies including flash, ReRAM, and MRAM for the benefit of optimizing data storage operation to arrive at the invention as specified in the claims.
As per claim 49, the solid-state storage drive of claim 48,
However, Fillingim does not expressly disclose but in the same field of endeavor
 wherein the first memory device comprises more than one non-volatile memory technology selected from the group consisting of: 2D flash memory, 3D flash memory, resistive random access memory, and magnetoresistive random-access memory (see Asnaashari FIG 1: 32 and [0030]).; and
wherein the second memory device comprises a non-volatile memory technology that is different than the non-volatile memory technologies of the first memory device and that is selected from the group consisting of: 2D flash memory, 3D flash 
It would have been obvious to modify Fillingim to incorporate a hybrid storage system comprising combination of memory technologies disclosed therein.
The suggestion/motivation for doing so would have been for the benefit of optimizing data storage operation (see Asnaashari [0048])
Therefore it would have been obvious to modify Sinclair to implement a combination of memory technologies including flash, ReRAM, and MRAM for the benefit of optimizing data storage operation to arrive at the invention as specified in the claims.
As per claim 51, the solid-state storage drive of claim 50,
However, Fillingim does not expressly disclose but in the same field of endeavor
 wherein the first memory device and the second memory device are of different non-volatile memory technologies that are selected from the group consisting of: 2D flash memory, 3D flash memory, resistive random access memory, and magnetoresistive random-access memory (see Asnaashari FIG 1: 18 and [0030]).
 It would have been obvious to modify Fillingim to incorporate a hybrid storage system comprising combination of memory technologies disclosed therein.
The suggestion/motivation for doing so would have been for the benefit of optimizing data storage operation (see Asnaashari [0048])
Therefore it would have been obvious to modify Sinclair to implement a combination of memory technologies including flash, ReRAM, and MRAM for the benefit of optimizing data storage operation to arrive at the invention as specified in the claims.
As per claim 55, the method of claim 54, 
However, Fillingim does not expressly disclose but in the same field of endeavor
wherein the first plurality of memory devices comprises more than one non-volatile memory technology selected from the group consisting of: 2D flash memory, 3D 
It would have been obvious to modify Fillingim to incorporate a hybrid storage system comprising combination of memory technologies disclosed therein.
The suggestion/motivation for doing so would have been for the benefit of optimizing data storage operation (see Asnaashari [0048])
Therefore it would have been obvious to modify Sinclair to implement a combination of memory technologies including flash, ReRAM, and MRAM for the benefit of optimizing data storage operation to arrive at the invention as specified in the claims.
As per claim 57, the method of claim 56,
However, Fillingim does not expressly disclose but in the same field of endeavor
 wherein the first memory device is of a first non-volatile memory technology and the second memory device is of a second non-volatile memory technology that is different than the first non-volatile memory technology, and wherein the first and second non-volatile memory technologies are selected from the group consisting of: 2D flash memory, 3D flash memory, resistive random access memory, and magnetoresistive random-access memory (see Asnaashari FIG 1: 18 and [0030]).
It would have been obvious to modify Fillingim to incorporate a hybrid storage system comprising combination of memory technologies disclosed therein.
The suggestion/motivation for doing so would have been for the benefit of optimizing data storage operation (see Asnaashari [0048])
Therefore it would have been obvious to modify Sinclair to implement a combination of memory technologies including flash, ReRAM, and MRAM for the benefit of optimizing data storage operation to arrive at the invention as specified in the claims.
As per claim 59, the method of claim 58, 
However, Fillingim does not expressly disclose but in the same field of endeavor
wherein the first memory device comprises more than one non-volatile memory technology selected from the group consisting of: 2D flash memory, 3D flash memory, resistive random access memory, and magnetoresistive random-access memory (see Asnaashari FIG 1: 18 and [0030]).
It would have been obvious to modify Fillingim to incorporate a hybrid storage system comprising combination of memory technologies disclosed therein.
The suggestion/motivation for doing so would have been for the benefit of optimizing data storage operation (see Asnaashari [0048])
Therefore it would have been obvious to modify Sinclair to implement a combination of memory technologies including flash, ReRAM, and MRAM for the benefit of optimizing data storage operation to arrive at the invention as specified in the claims.
As per claim 61, the method of claim 60, 
However, Fillingim does not expressly disclose but in the same field of endeavor
wherein the first memory device comprises more than one non-volatile memory technology selected from the group consisting of: 2D flash memory, 3D flash memory, resistive random access memory, and magnetoresistive random-access memory (see Asnaashari FIG 1: 32 and [0030]).; and
wherein the second memory device comprises a non-volatile memory technology that is different than the non-volatile memory technologies of the first memory device and that is selected from the group consisting of: 2D flash memory, 3D flash memory, resistive random access memory, and magnetoresistive random-access memory (see Asnaashari FIG 1: 34 and [0030]).
It would have been obvious to modify Fillingim to incorporate a hybrid storage system comprising combination of memory technologies disclosed therein.
The suggestion/motivation for doing so would have been for the benefit of optimizing data storage operation (see Asnaashari [0048])

As per claim 63, the method of claim 62, 
However, Fillingim does not expressly disclose but in the same field of endeavor
wherein the first memory device and the second memory device are of different non-volatile memory technologies and selected from the group consisting of: 2D flash memory, 3D flash memory, resistive random access memory, and magnetoresistive random-access memory (see Asnaashari FIG 1: 18 and [0030]).
It would have been obvious to modify Fillingim to incorporate a hybrid storage system comprising combination of memory technologies disclosed therein.
The suggestion/motivation for doing so would have been for the benefit of optimizing data storage operation (see Asnaashari [0048])
Therefore it would have been obvious to modify Sinclair to implement a combination of memory technologies including flash, ReRAM, and MRAM for the benefit of optimizing data storage operation to arrive at the invention as specified in the claims.


RESPONSE TO ARGUMENTS
1st ARGUMENT: 
The Office Action cites to paragraph 0104 in Fillingim as teaching the limitation “wherein the main controller and the first and second distributed controllers of the solid-state drive are configured such that the solid-state drive is enabled to perform reads from and writes to the first, second, and third memory devices in parallel simultaneously via the first, second, third, fourth, andfifth busses.” (Office Acton dated 11/13/2020; p. 4,11. 1-4; and p. 8,11. 12-15). In paragraph 0104, Fillingim teaches a Master Controller 224 dividing the work load among internal controllers, such as the SSS Controllers 104a-n. Fillingim provides an example, stating the Master Controller 224 may divide an object to be written to the data storage devices (SSS media 1 lOa-n) so that a portion of the object is stored on each of the attached data storage devices. However, paragraph 0104 does not provide any teaching or suggestion of the Data Storage Device 102 performing reads from and writes to the first, second, and third memory devices in parallel simultaneously via the first, second, third, 

The Office initially notes the limitation is predicated on ‘enabled’ where the Office maintains the data storage device is enabled to perform read and writes in parallel and simultaneously in as far as Fillingim discloses the memory devices are accessed independently. The Office further maintains it would be unreasonable to presume Fillingim discloses serial or sequential access because Fillingim expressly discloses: 
[0081] The solid state storage media 110 is an array of non-volatile solid-state storage elements 216, 218, 220, arranged in banks 214, and accessed in parallel through a bi-directional storage input/output (“I/O”) bus 210. 

2nd ARGUMENT: 
In the interest of expediting prosecution, and not to be construed as acquiescence to the rejections of claims 40 and 53, Applicant has amended independent claims 40 and 53 to further clarify the different communication paths taken in relation to the reads from and writes to the first, second, and third memory devices in parallel simultaneously via the first, second, third, fourth, and fifth busses. Specifically, claims 40 and 53 were amended to require, in part:

wherein the main controller and the first distributed controller are configured to perform reads from and writes to the first memory device via a first communication path comprising the first bus and the third bus;

wherein the main controller and the second distributed controller are configured to perform reads from and writes to the second memory device via a second communication path comprising the second bus and the fourth bus;

wherein the main controller and the second distributed controller are configured to perform reads from and writes to the third memory device via a third communication path comprising the second bus and the fifth bus; and
 
wherein the first, second, and third communication paths are different.

As demonstrated above, Fillingim fails to teach or suggest that the Local Bus 206 includes one bus is coupled between the Memory Controller 228 (alleged “main controller”) and the Solid-State Storage (SSS) Controller 104a (alleged “first distributed controller”), and another bus coupled between the Memory Controller 228 (alleged “main controller”) and the SSS Controller 104n (alleged “second distributed controller”); and further, that the Local Bus 206 enables communications in parallel simultaneously between (1) the Memory Controller 228 (alleged “main controller”) and the SSS Controller 104a (alleged “first distributed controller”) or (2) the Memory Controller 228 (alleged “main controller”) and the SSS Controller 104n (alleged “second distributed controller”). Therefore, Fillingim fails to teach or suggest the claimed first, second, and third communication paths, and further, that such communication paths are different, as required by claims 40 and 53 as amended. Thus, Applicant respectfully submits that Fillingim fails to teach or 

The Office maintains the claims appear sufficiently broad to encompass subject matter disclosed in the prior art. Applicant intends to distinguish over Fillingim based on bus topology. Fillingim discloses star configuration (see Fillingim [0100]). A star configuration of the local bus 206 would entail the solid state storage controllers connecting to a central master/controller or hub as recited in the claims. The star configuration would entail a separate communication path for each slave device.  
Alternately, Applicant might weigh Bartley in view of Olbrich, where Bartley specifically discloses a main controller in a star configuration with a distributed controller. 

CONCLUSION 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALPIT PARIKH/
Primary Examiner, Art Unit 2137